Citation Nr: 1420810	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-07 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to February 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a March 2014 hearing.  A transcript of the proceedings has been associated with the claims file.  The Board acknowledges that the Veteran discussed additional claims for service connection during the hearing, but finds that the Veteran never filed a notice of disagreement or perfected his appeal with regard to these claims, and thus, the Board does not have jurisdiction over these issues.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral eye condition did not have onset during active service and was not caused by active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in a May 2011 letter.

With regard to VA's duty to assist a claimant in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 C.F.R. §38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his VA treatment records and STRs.  Notably, it has been contended that the Veteran's STRs were lost in a fire, however, they appear complete.  

Coincident to VA's duty to assist the Veteran in substantiating his disability compensation claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was not provided within an examination and the Board finds that it is not necessary to do so.

In determining whether the duty to assist requires that VA provide a medical examination or obtain a medical opinion with regard to his claimed bilateral eye condition, it must be considered whether the evidence of record: (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (2) establishes that an event, injury, or disease occurred in service, or establishes that certain diseases manifested during an applicable presumptive period; (3) indicates that the disability or symptoms may be associated with the claimant's active service or with another service-connected disability; and (4) contains sufficient competent medical evidence to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the evidence is sufficient to conclude that an event, injury, or disease concerning the eyes did not occur in service.  Thus, it is not necessary for VA to provide an examination to assess the claimed disability.

As previously acknowledged, the Veteran was afforded a hearing before a VLJ during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ and the Veteran's representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Merits of the Claim

The Veteran filed a claim for a bilateral eye condition in April 2011.  In his February 2012 notice of disagreement and March 2012 statement, he contended that his current eye condition is secondary to a severe head injury that he sustained during an in-service parachute jump, which also resulted in a back injury for which he was granted service connection.  He stated that he had impaired vision following this accident and that he has experienced significant blindness as a result.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Here, the Veteran's STRs do not include complaints or diagnoses concerning an eye condition other than a treatment note concerning eye irrigation after the Veteran was splashed with soapy water in September 1956-which is over one year prior to his January 1958 parachute jump accident and contemporaneous back injury.  The STRs do, however, include multiple notations concerning his back injury as well as pes planus, urethritis, and various other conditions.  The Veteran contended during his March 2014 hearing that he sustained a head injury and developed eye problems due to his parachuting accident and that there are no STRs to show that he suffered these injuries because these records were lost in a fire.  

First, the Board finds that the Veteran's entrance and separation examination reports as well as reports of his regular in-service medical treatment are of record.  Second, the Veteran's STRs include extensive documentation of his back injury, but these records do not mention any complaints of residual head and eye problems that resulted from this injury.  For example, in a summary of the injury, a clinician noted that the Veteran had pain in his back, was unable to move immediately following his accident, and was diagnosed with a compression fracture of the twelfth thoracic vertebra without artery or nerve involvement, but failed to indicate that the Veteran also sustained a head injury or that he complained of changes in vision or headaches.  Thus, the Board finds that the Veteran's STRs appear complete with regard to his back injury and finds it highly probative that these records are negative for evidence concerning a head injury or an eye condition.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).

The Veteran's December 1957 separation examination, which was conducted just one month before the January 1958 parachuting accident, indicates that the Veteran's head, face, neck, and scalp; eyes; opthalmoscopic examination; pupils; and ocular motility were all normal.  Importantly, when the form was updated in February 1958, which is contemporaneous to the Veteran's release from the hospital following treatment for injuries he sustained during his accident, the report was updated with a note concerning his orthopedic injuries and the Veteran endorsed that there was no other change in his physical condition.

Additionally, in a May 2010 report of an audiological examination, it is noted that the Veteran does not have a history of head trauma.  The context in which this was reported indicates it to have been a fact expressed by the Veteran.  Thus, it appears he does not provide a consistent history, which reduces the probative value of any of his contentions.  

In an April 2012 statement, the Veteran provided a timeline of his medical history which included a report that he was treated for the following: headaches, pressure, and eye focus trouble in 1965; headaches and brain tumor removal in 1988; headaches and cataract removal in 2010; blindness and right eye infection in 2010; and eye infection and blood vessel injury in 2011.  While VA has not obtained records of his non-VA treatment, the Board finds that there is no prejudice in not obtaining these records because they are postservice records that cannot indicate whether the Veteran incurred the claimed disease or injury during service, which is necessary to establish service connection.

In a series of statements dated April 2012, a friend of the Veteran contended that immediately following the accident he was informed that the Veteran broke his back and injured his head during an in-service parachute jump, and the Veteran's ex-wife stated that the Veteran sustained a head injury due to the parachute jump and that she made many trips to the hospital where he was being treated following the accident.  These statements contradict the totality of the evidence of record in that the contemporaneous evidence of record does not indicate that the Veteran sustained a head injury.  The Board finds therefore that these statements may reflect possible bias, and thus, are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").

Additionally, notwithstanding statements offered by the Veteran, the Board finds that he is not competent to opine as to the etiology of his current eye condition.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether any such condition may be attributed to his active service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; see also Jandreau, 492 F.3d at n.4.  Thus, the Board finds that there is no competent evidence of record that establishes that the Veteran currently has an eye condition that is etiologically related to his active service.

For the reasons explained above, the Board concludes that the evidence is against finding that the Veteran's bilateral eye condition had onset during active service or was caused by any event, injury, or disease during active service.  The preponderance of evidence is therefore against a finding of service connection and the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral eye condition is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


